DETAILED ACTION
Applicant’s Application filed on June 19, 2020 has been reviewed. 
Claims 11-14 and 25-26 were cancelled in the Preliminary Amendment filed on June 19, 2020.
Claims 3, 5-6, 8-10, 15, 17-20 and 22-24 were amended in the Preliminary Amendment filed on June 19, 2020
Claims 1-10 and 15-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2, 10, 16 and 24 are objected to because of the following informalities:  

In claim 2, at lines 1-2, “the notification or enforcement action” should be changed to “the notification  action”.  
 action”.  
In claim 10, at line 2,” the request” should be changed to “[[the]]a request”.
In claim 24, at line 2,” the request” should be changed to “[[the]]a request”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2015/0106481 A1), hereinafter referred to as Ma.

With respect to claim 1, Ma teaches A method in a traffic monitor in a communications network (monitoring a variety of operational information including subscriber service level agreement (SLA) information, local network bandwidth at the , the method comprising: 
responsive to a notification that content is being delivered to a device from a content delivery network according to a data transfer policy (requests from the client device 102 [a device] are received by the HTTP server 202 in the proxy cache 106, para. 0041; which is part of a content delivery network (CDN), para. 0025; requests for video segments are processed and both subscriber and global rate limiting policies are applied, para. 0019; the session manager 204 maintains an API for the carrier to push subscriber information or global rate limiting policies to the proxy cache 106, the proxy cache 106 provides a RESTful HTTP-based API for setting subscriber information and a separate RESTful HTTP-based API for setting global rate limiting information; the API allows specifying a policy group and a rate limit or SLA; the policy group could be the global policy ID, specified in the RESTful URI; a numeric rate limit value is specified as part of the RESTful URI, para. 0045), the notification including an indication of the data transfer policy (pushing subscriber information or global rate limiting policies to the proxy cache 106, the policy group could be the global policy ID, specified in the RESTful URI; a numeric rate limit value is specified as part of the RESTful URI, para. 0045), monitoring delivery of the content from the content delivery network to the device (the bitrate is used to determine if playout rate reduction should be enforced, para. 0032; the bandwidth monitor 218 of the proxy cache 106 monitors all traffic into and out of the proxy cache 106 and measures the retrieval times for segments and other content from the content server 112 as well as the delivery times for the segments and other content to the client device 102 [the device], the bandwidth monitor 218 ; and 
responsive to a detection that the delivery of the content violates the data transfer policy, performing a notification action (upon processing each segment request, the proxy cache 106 checks to see if the carrier has set any global rate limiting policies, para. 0033; if either threshold has been violated, a notification is sent to the client device 102, with the segment, instructing it to reduce its playout rate, para. 0034; example, the client device 102 requests segment at 320 kbps in step 302;  the request is parsed by the session manager 204 in step 304 and determined to be for a video segment in step 306; the target bitrate is recalculated in step 334; it is assumed that the carrier has reset the global rate limit to 300 kbps causing the new target bitrate to be 300 kbps due to network congestion; the 320 kbps segment requested exceeds the target bitrate and the target segment is determined to be the 160 kbps segment; the prefetched 160 kbps segment is retrieved by the cache manager 206 from the cache 208 in step 336, and the segment is returned to the client device 102 in step 340,  para. 0067).

With respect to claim 2, Ma teaches The method of claim 1, wherein performing the notification or enforcement action comprises sending an alarm notification to a node in the communications network (the bandwidth monitor 218 tracks bandwidth measurements for the proxy cache 106; if either the frontend a node] for initiated bandwidth usage mitigation, para. 0079-0030).

With respect to claim 3, Ma teaches The method of claim 1, wherein performing the notification action comprises notifying an enforcement entity to enforce the data transfer policy for the delivery of the content from the content delivery network to the device (the bandwidth monitor 218 tracks bandwidth measurements for the proxy cache 106; if either the frontend bandwidth in step 518 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the backend bandwidth in step 520 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the available bandwidth falls below the bitrate of the requested segment in step 522, the bandwidth monitor proceed to the session manager [an enforcement entity ] for initiated bandwidth usage mitigation, para. 0079-0030; the session manager 204 has to enforce any global rate limiting policies and the client 102 is notified to begin playout rate reduction to reduce load on the network, para. 0052).

With respect to claim 4, Ma teaches The method of claim 3, wherein performing the notification action comprises notifying the enforcement entity to throttle the delivery of the content from the content delivery network to the device (the SLA is used to determine if the client session should be throttled back if the requested video delivery rate exceeds the purchased subscription, para. 0016; the session manager 204 has to enforce any global rate limiting policies, the client 102 is notified to begin playout rate reduction to reduce load on the network; the session manager 204 instructs the HTTP server 202 to insert a custom HTTP header to indicate that client playout rate reduction is in force, para. 0052).

With respect to claim 5, Ma teaches The method of claim 1, wherein monitoring delivery of the content from the content delivery network to the device comprises monitoring communications that match a 5 tuple associated with delivery of the content from the content delivery network to the device (the session manager 204 creates a simple TCP-based flow using a standard 5-tuple (source IP address, destination IP address, source TCP port, destination TCP port, and protocol) for tracking the request, para. 0043; also see para. 0066; these requests, which are routed through the proxy cache 106, by the base station 104, are classified and found to match existing video streaming sessions created through previous requests, para. 0032).

With respect to claim 6, Ma teaches The method of claim 1, further comprising, responsive to a request by the device to receive the content from the content delivery network according to the data transfer policy, sending a redirection instruction to the device redirecting the device to the content delivery network (using HTTP redirects in lieu of local caching for segment delivery in support of carrier controlled rate adaptation and client playout rate reduction, para. 0075; the session manager 204 finds the actual source location of the segment (as determined from the original playlist parsed in step 506) and instructs the HTTP server 202 to return an HTTP redirect to the client device 102, redirecting the segment request to the location of the "spoofed" segment, the transparent insertion of the selected segment is referred to as spoofing the segment, the client is notified to initiate client playout rate reduction by a custom HTTP header in the segment delivery response as updated playlist or manifest file [redirection instruction], para. 0080 and 0030), wherein the redirection instruction includes an indication of the data transfer policy (the playlist or manifest response file [redirection instruction] typically specifies the different bitrates available for retrieval applying rate limiting policies, para. 0047; a playlist or manifest is parsed to glean segment URL prefixes; the bitrate attributes of the Flash manifest are used to glean the available bitrates [data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032).

With respect to claim 7, Ma teaches The method of claim 6, wherein the redirection instruction includes a Uniform Resource Locator (URL) to the content within the content delivery network, wherein the URL includes the indication of the data transfer policy (the playlist or manifest response [redirection instruction]  typically specifies the different bitrates available for retrieval applying rate limiting redirection instruction] is parsed to glean segment URL prefixes; the bitrate attributes of the Flash manifest are used to glean the available bitrates [data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032).

With respect to claim 8, Ma teaches The method of claim 6, wherein the redirection instruction includes an indication of the data transfer policy that is encoded, encrypted or scrambled (the proxy cache 106 supports proxying HTTPS connections for requests of the SSL/TLS encrypted playlist, para. 0031; request the segment bitrate must also take into account the video resolution of the video encoded at that bitrate; if the resolution exceeds a maximum resolution as set by the carrier either globally or through the subscription or SLA information, that bitrate must be excluded from selection, para. 0032; the segment bitrate is the bitrate at which the segment is encoded, which should be less than or equal to the target bitrate in order to perform client-side bitrate adaptation, sending data at the target bitrate will limit the media player's desire to switch to a bitrate which exceeds the subscriber's SLA or the global rate limiting policies, para. 0052).

With respect to claim 9, Ma teaches The method of claim 1, wherein the data transfer policy indicates a data rate (the playlist or manifest response typically specifies the different bitrates available for retrieval applying rate limiting policies, para. 0047; the bitrate attributes of the Flash manifest are used to glean the available bitrates data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032; lower bitrate segments are identified based on the URL prefixes gleaned from the playlist or manifest files, para. 0037), a content quality, a maximum data rate or a maximum content quality for transfer of the content from the content delivery network to the device.

With respect to claim 10, Ma teaches The method of claim 1, wherein the request to receive content from a content delivery network comprises a request for a manifest associated with the content (a playlist or manifest file is requested by the client to get a list of segments well formed URL and query strings are used to convey video information, para. 0014).

With respect to claim 15, Ma teaches An apparatus for monitoring content delivery (monitoring a variety of operational information including subscriber service level agreement (SLA) information, local network bandwidth at the proxy computer, and presence of congestion in the network, para. 0004), the apparatus comprising a processor and a memory (the proxy cache 106 is implemented as a stand-alone server with a processor and memory for running specialized software implementing functionality, para. 0026), the memory containing instructions executable by the processor such that the apparatus is operable to: 
responsive to a notification that content is being delivered to a device from a content delivery network according to a data transfer policy (requests from the a device] are received by the HTTP server 202 in the proxy cache 106, para. 0041; which is part of a content delivery network (CDN), para. 0025; requests for video segments are processed and both subscriber and global rate limiting policies are applied, para. 0019; the session manager 204 maintains an API for the carrier to push subscriber information or global rate limiting policies to the proxy cache 106, the proxy cache 106 provides a RESTful HTTP-based API for setting subscriber information and a separate RESTful HTTP-based API for setting global rate limiting information; the API allows specifying a policy group and a rate limit or SLA; the policy group could be the global policy ID, specified in the RESTful URI; a numeric rate limit value is specified as part of the RESTful URI, para. 0045), the notification including an indication of the data transfer policy (pushing subscriber information or global rate limiting policies to the proxy cache 106, the policy group could be the global policy ID, specified in the RESTful URI; a numeric rate limit value is specified as part of the RESTful URI, para. 0045), monitor delivery of the content from the content delivery network to the device (the bitrate is used to determine if playout rate reduction should be enforced, para. 0032; the bandwidth monitor 218 of the proxy cache 106 monitors all traffic into and out of the proxy cache 106 and measures the retrieval times for segments and other content from the content server 112 as well as the delivery times for the segments and other content to the client device 102 [the device], the bandwidth monitor 218 communicates with other network devices (e.g., via SNMP) to gather additional network bandwidth information and provides this information to the session manager 204 so that it used in rate limiting and determining target bitrates for sessions, para. 0040; fig. 2; also see para. 0071-0074); and 
responsive to a detection that the delivery of the content violates the data transfer policy, perform a notification action (upon processing each segment request, the proxy cache 106 checks to see if the carrier has set any global rate limiting policies, para. 0033; if either threshold has been violated, a notification is sent to the client device 102, with the segment, instructing it to reduce its playout rate, para. 0034; example, the client device 102 requests segment at 320 kbps in step 302;  the request is parsed by the session manager 204 in step 304 and determined to be for a video segment in step 306; the target bitrate is recalculated in step 334; it is assumed that the carrier has reset the global rate limit to 300 kbps causing the new target bitrate to be 300 kbps due to network congestion; the 320 kbps segment requested exceeds the target bitrate and the target segment is determined to be the 160 kbps segment; the prefetched 160 kbps segment is retrieved by the cache manager 206 from the cache 208 in step 336, and the segment is returned to the client device 102 in step 340,  para. 0067).

With respect to claim 16, Ma teaches The apparatus of claim 15, wherein the memory contains instructions executable by the processor such that the apparatus is operable to perform the notification or enforcement action by sending an alarm notification to a node in the communications network (the bandwidth monitor 218 tracks bandwidth measurements for the proxy cache 106; if either the frontend bandwidth in step 518 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the backend bandwidth in step 520 falls below the thresholds set by the carrier for the service level of the requesting a node] for initiated bandwidth usage mitigation, para. 0079-0030).

With respect to claim 17, Ma teaches The apparatus of claim 15, wherein the memory contains instructions executable by the processor such that the apparatus is operable to perform the notification action by notifying an enforcement entity to enforce the data transfer policy for the delivery of the content from the content delivery network to the device (the bandwidth monitor 218 tracks bandwidth measurements for the proxy cache 106; if either the frontend bandwidth in step 518 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the backend bandwidth in step 520 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the available bandwidth falls below the bitrate of the requested segment in step 522, the bandwidth monitor proceed to the session manager [an enforcement entity ] for initiated bandwidth usage mitigation, para. 0079-0030; the session manager 204 has to enforce any global rate limiting policies and the client 102 is notified to begin playout rate reduction to reduce load on the network, para. 0052).

With respect to claim 18, Ma teaches The apparatus of claim 17, wherein the memory contains instructions executable by the processor such that the apparatus is operable to perform the notification action by notifying an enforcement entity to throttle the delivery of the content from the content delivery network to the device (the SLA is used to determine if the client session should be throttled back if the requested video delivery rate exceeds the purchased subscription, para. 0016; the session manager 204 has to enforce any global rate limiting policies, the client 102 is notified to begin playout rate reduction to reduce load on the network; the session manager 204 instructs the HTTP server 202 to insert a custom HTTP header to indicate that client playout rate reduction is in force, para. 0052).

With respect to claim 19, Ma teaches The apparatus of claim 15, wherein the memory contains instructions executable by the processor such that the apparatus is operable to monitor delivery of the content from the content delivery network to the device by monitoring communications that match a 5 tuple associated with delivery of the content from the content delivery network to the device (the session manager 204 creates a simple TCP-based flow using a standard 5-tuple (source IP address, destination IP address, source TCP port, destination TCP port, and protocol) for tracking the request, para. 0043; also see para. 0066; these requests, which are routed through the proxy cache 106, by the base station 104, are classified and found to match existing video streaming sessions created through previous requests, para. 0032).

With respect to claim 20, Ma teaches The apparatus of claim 15, wherein the memory contains instructions executable by the processor such that the apparatus is operable to send a redirection instruction to the device redirecting the device to the content delivery network in response to request by the device to receive the content from the content delivery network according to the data transfer policy (using HTTP redirects in lieu of local caching for segment delivery in support of carrier controlled rate adaptation and client playout rate reduction, para. 0075; the session manager 204 finds the actual source location of the segment (as determined from the original playlist parsed in step 506) and instructs the HTTP server 202 to return an HTTP redirect to the client device 102, redirecting the segment request to the location of the "spoofed" segment, the transparent insertion of the selected segment is referred to as spoofing the segment, the client is notified to initiate client playout rate reduction by a custom HTTP header in the segment delivery response as updated playlist or manifest file [redirection instruction], para. 0080 and 0030), wherein the redirection instruction includes an indication of the data transfer policy (the playlist or manifest response [redirection instruction] typically specifies the different bitrates available for retrieval applying rate limiting policies, para. 0047; a playlist or manifest file is parsed to glean segment URL prefixes; the bitrate attributes of the Flash manifest are used to glean the available bitrates [data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032).

With respect to claim 21, Ma teaches The apparatus of claim 20, wherein the redirection instruction includes a Uniform Resource Locator (URL) to the content within the content delivery network, wherein the URL includes the indication of the data transfer policy (the playlist or manifest response [redirection instruction]  redirection instruction] is parsed to glean segment URL prefixes; the bitrate attributes of the Flash manifest are used to glean the available bitrates [data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032).

With respect to claim 22, Ma teaches The apparatus of claim 20, wherein the redirection instruction includes an indication of the data transfer policy that is encoded, encrypted or scrambled (the proxy cache 106 supports proxying HTTPS connections for requests of the SSL/TLS encrypted playlist, para. 0031; the segment bitrate must also take into account the video resolution of the video encoded at that bitrate; if the resolution exceeds a maximum resolution as set by the carrier either globally or through the subscription or SLA information, that bitrate must be excluded from selection, para. 0032; the segment bitrate is the bitrate at which the segment is encoded, which should be less than or equal to the target bitrate in order to perform client-side bitrate adaptation, sending data at the target bitrate will limit the media player's desire to switch to a bitrate which exceeds the subscriber's SLA or the global rate limiting policies, para. 0052).

With respect to claim 23, Ma teaches The apparatus of claim 15, wherein the data transfer policy indicates a data rate (the playlist or manifest response typically specifies the different bitrates available for retrieval applying rate limiting policies, para. data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032; lower bitrate segments are identified based on the URL prefixes gleaned from the playlist or manifest files, para. 0037), a content quality, a maximum data rate or a maximum content quality for transfer of the content from the content delivery network to the device.

With respect to claim 24, Ma teaches The apparatus of claim 15, wherein the request to receive content from a content delivery network comprises a request for a manifest associated with the content (a playlist or manifest file is requested by the client to get a list of segments well formed URL and query strings are used to convey video information, para. 0014)..

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
April 24, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447